Fisher, J. This claim was filed on March 27, 1943. Complaint alleges that on April 4, 1933, claimant was employed by the State of Illinois as an attendant and assigned to work at the Illinois State School for the Deaf at Jacksonville, Illinois. It is further alleged that the claimant began work on or about said date and worked continuously for a period of sixteen months. - It is further alleged that claimant was entitled to be paid the sum of $45.00 per month, but that through error or oversight claimant was only paid $36.00 per month, and that therefore there is due and owing to claimant the sum of $131.00 for services rendered. Chapter 37, paragraph 436, Illinois Eevised Statutes, provides as follows: "Every claim against the State, cognizable by the Court of Claims, shall be forever barred unless the claim is filed with the secretary of the court within five years after the claim first accrues, saving to- infants, idiots, lunatics, insane persons and persons under disability at the time the claim accrued two years from the time the disability is removed.” The complaint herein shows on its face that the claim of the claimant herein is for money alleged to be dne for services rendered during the year 1933 and for the next sixteen months. Paragraph 10 of the Court of Claims Act, being Paragraph 436 Illinois Revised Statutes, provides that unless a claim is filed with the secretary of the Court of Claims within five years after the claim first accrues it shall be forever barred. This court has repeatedly held that in accordance with such statute unless a claim is filed within five years after the same first accrued, this court is without the jurisdiction to make an award, and a plea of the statute of limitation will be sustained. The motion to dismiss is sustained and the claim dismissed.